Citation Nr: 1203779	
Decision Date: 02/02/12    Archive Date: 02/13/12

DOCKET NO.  08-11 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a left knee disability to include as secondary to service-connected right knee disability.  

2.  Entitlement to a rating higher than 10 percent for a right knee disability (patellofemoral syndrome; iliotibial band friction rub syndrome; chondromalacia patella).


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The Veteran had active service from November 1978 to June 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In statements received in April 2008, with his VA Form 9, the Veteran reported that he injured his back during service and that his "back pain ha[d] started to come back."  At VA examination in April 2011, the Veteran continued to complain of back pain.  It is unclear whether the Veteran desires service connection for a back disability.  Accordingly, this matter is REFERRED to the RO for appropriate action.  

Since the claims require further development before being decided, the Board is remanding these issues.  The remand of the claims to the RO will be via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

The Veteran contends that the current rating assigned to his right knee disability does not reflect the true severity of his symptoms.  The patellofemoral syndrome had its onset during service in 1990.  Subsequent to his discharge from service, he continued to have complaints referable to this knee and, based on the results of a VA compensation examination, right knee patellofemoral syndrome, iliotibial band friction rub syndrome of the right leg, and chondrocalcinosis of the right knee was diagnosed.  Service connection was granted in a June 2000 decision and a 10 percent rating was assigned effective from July 1999.  

In October 2006, the Veteran filed a claim for an increased rating.  Based on VA examination in April 2011, the RO granted a separate rating, in June 2011, for large subchondral cysts erosions with associated severe bony marrow edema, minimal effusion, thickened transverse ligament; post surgical deformity and/or recurrent tear of the right knee.  This was associated with the service connected right knee patellofemoral syndrome and iliotibial band friction.  The Veteran's appeal is for an even higher rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

At the VA examination, in April 2011, apparently the VA examiner did not have access to the Veteran's medical records.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  This takes on added importance in this case when rating this disability.  The Board notes that at his November 2006 VA examination, the physician noted that the range of motion of the right knee was from 0-140 degrees (extension to flexion).  There was pain noted on the last 20 degrees of flexion and more importantly, the last 10 degrees of extension.  While the VA examiner in 2011 noted pain on motion, he did not state where the pain began.  Functional loss, supported by adequate pathology and evidenced by visible behavior of the Veteran undertaking the motion, is recognized as resulting in disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45.  The Board finds that further examination is needed to determine the effect his pain has on his range of motion.  VA's General Counsel has held that separate ratings may be assigned, as well, for limitation of knee extension and flexion of the same knee.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990(2004).

Furthermore, in regard to the claim for service connection of the left knee, the Veteran initially claimed that his left knee disability was secondary to his service connected right knee disability for which he underwent a VA examination in November 2006.  As acknowledged in a November 2009 deferred rating decision, the Veteran now claims that his left knee disability is a result of his duties as a parachutist during service.  When determining whether service connection is warranted, all potential theories of entitlement - direct, presumptive, and secondary, must be considered.  See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  Since the Veteran had not claimed direct service connection, the VA examiner in 2006 did not comment on the Veteran's inservice duties and its relationship to the current left knee disability.  A medical opinion concerning this is needed to assist in making this important determination.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); McQueen v. West, 13 Vet. App. 237 (1999); and Velez v. West, 11 Vet. App. 148, 158 (1998) (all indicating that medical nexus evidence is needed to establish this cause-and-effect correlation).  This additional opinion must be obtained before deciding this claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  Also, updated VA treatment records should be obtained. 

Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Ask the Veteran whether he has received any additional (more recent) evaluation or treatment for his knee disabilities.  If he has, and the records are not already in the file, then obtain them with his cooperation.  

Regardless of the Veteran's response, obtain any VA records pertaining to treatment the Veteran has received for his knees since July 2007.  

If attempts to obtain any additionally identified records are unsuccessful, and it is determined that further attempts to obtain them would be futile, then make an express declaration to this effect and notify the Veteran of this in accordance with 38 C.F.R. § 3.159(c) and (e).

2.  Then, schedule the Veteran for an appropriate VA examination for a nexus opinion on the left knee disability and reassessment of the severity of the Veteran's right knee disability.  The claims file should be provided to and reviewed by the examiner.  

In regard to the left knee, an opinion is needed concerning whether it is at least as likely as not (50 percent probability or greater) that any left knee disability found on examination was directly incurred in service (specifically as a result of repeated parachute landing).  

The examiner should provide a rationale for all opinions expressed.  If the examiner is unable to answer any question without a resort to speculation, then he or she should so indicate and provide a rationale for why an answer could not be provided.

In regard to the right knee, the examiner should conduct all necessary diagnostic testing and evaluation needed, including measuring the range of motion of the right knee (to include determining the onset of pain). 

When determining range of motion, it is especially important the designated examiner indicate whether there are objective clinical indications of pain or painful motion, weakness, premature or excess fatigability, and incoordination, and if there are, whether the Veteran has additional functional impairment in his right knee as a consequence including additional limitation of motion above and beyond that shown on examination, such as during prolonged, repetitive use of this right knee or when his symptoms are most problematic ("flare ups").  And, if possible, the examiner should try and quantify the amount of this additional impairment, such as by specifying the additional restriction in range of motion.  DeLuca, supra. 

Medical opinion is also needed concerning whether there are objective clinical indications of instability or laxity (and, if there are, whether the instability and/or laxity is slight, moderate or severe), and whether there are objective clinical indications of effusion into the joint and locking. 

To facilitate making these important determinations, it is absolutely imperative the examiner reviews the claims file for the pertinent medical and other history. 

*The Veteran is hereby advised that his failure to report for any scheduled VA examination (or re-examination), without good cause, may have detrimental consequences on these pending claims.  38 C.F.R. § 3.655.

3.  Then readjudicate these claims in light of the additional evidence.  If these claims are not granted to the Veteran's satisfaction, send him a supplemental statement of the case (SSOC) and give him an opportunity to submit additional evidence and/or argument in response before returning these remaining claims to the Board for further appellate consideration.  

By this remand, the Board intimates no opinion as to the final outcome warranted concerning these remaining claims.  The Veteran has the right to submit additional evidence and argument concerning these claims the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

							(CONTINUED ON NEXT PAGE)







These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


